 



Exhibit 10.1



  Restricted Stock
2003 Plan

FY 2005 Award

Dear [Name]:

      Effective May ___, 2005 you have been awarded ___shares of the common
stock, par value $.25 per share, of Centex Corporation (the “Company”). This
award (the “Award”) is made pursuant to, and subject to the terms and conditions
of, the Centex Corporation 2003 Equity Incentive Plan (as such plan may be
amended from time to time, the “Plan”). The Shares awarded hereby constitute
Shares of Restricted Stock under the Plan. A copy of the Plan is available to
you upon request to the Law Department.

      This Award will vest at the rate of 81/4% per quarter in fiscal year 2006,
81/4% per quarter in fiscal year 2007 and 81/2% per quarter in fiscal year 2008.
The amounts and dates are shown below:

         
___shares on 06/30/2005
  ___shares on 06/30/2006   ___shares on 06/30/2007
 
       
___shares on 09/30/2005
  ___shares on 09/30/2006   ___shares on 09/30/2007
 
       
___shares on 12/31/2005
  ___shares on 12/31/2006   ___shares on 12/31/2007
 
       
___shares on 03/31/2006
  ___shares on 03/31/2007   ___shares on 03/31/2008

      The restrictions set forth in the Plan and this Award will terminate
coterminously with the vesting described above, unless earlier terminated as
described in the Plan or this Award. The date on which the restrictions
terminate as to vested shares is called the “Lapse Date”. Vested Shares of
Restricted Stock will become freely transferable on the day following the
related Lapse Date.

      You will forfeit all unvested Shares of Restricted Stock if, prior to the
Lapse Date, you cease for any reason to be an employee of at least one of the
employers in the group of employers consisting of the Company and its
Affiliates. However, the restrictions set forth in the Plan and this Award will
terminate immediately and all of the shares covered by this Award will
immediately vest (i) in the event of your death or permanent disability or
(ii) if you retire from employment at the Company prior to the Lapse Date and at
retirement you satisfy the definition of Vested Retirement, i.e., you are a Full
Time Employee at least 55 years old, have at least 10 Years of Service and the
sum of your age and Years of Service equals at least 70. Whether you have
suffered a permanent disability will be determined by the Committee, in its sole
and absolute discretion. In the event of your death, the person or persons to
whom the Shares of Restricted Stock have been validly transferred pursuant to
will or the laws of descent and distribution will have all rights to the Shares
of Restricted Stock.

      The Company may cancel and revoke this Award and/or replace it with a
revised award at any time if the Company determines, in its good faith judgment,
that this Award was granted in error or that this Award contains an error. In
the event of such determination by the Company, and written notice thereof to
you at your business or home address, all of your rights and all of the
Company’s obligations as to any unvested portion of this Award shall immediately
terminate. If the Company replaces this Award with a revised award, then you
will have all of the benefits conferred under the revised award, effective as of
such time as the revised award goes into effect.

      This Award is subject to the Plan, and the Plan will govern where there is
any inconsistency between the Plan and this Award. The provisions of the Plan
are also provisions of this Award, and all terms, provisions and definitions set
forth in the Plan are incorporated in this Award and made a part of this Award
for all purposes. Capitalized terms used but not defined in this Award will have
the meanings assigned to such terms in the Plan. This Award has been signed in
duplicate by the Company and delivered to you, and (when you sign below) has
been accepted by you effective as of May ___, 2005.

     
ACCEPTED
  CENTEX CORPORATION
as of May___, 2005
   
 
   
 
   
 
   
[Name]
  [Name]

  [Title]

